
	
		I
		111th CONGRESS
		1st Session
		H. R. 2655
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. Burton of Indiana
			 (for himself, Mr. Wilson of South
			 Carolina, Ms. Clarke, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand and
		  extend the first-time homebuyer credit.
	
	
		1.Expansion and extension of
			 first-time homebuyer credit
			(a)Credit allowed
			 to all homebuyersSubsection (a) of section 36 of the Internal
			 Revenue Code of 1986 is amended by striking who is a first-time
			 homebuyer of a principal residence and inserting who purchases a
			 principal residence.
			(b)Credit
			 extendedSubsection (h) of
			 section 36 of such Code is amended by striking December 1, 2009
			 and inserting January 1, 2011.
			(c)Extension of
			 waiver of recaptureSubparagraph (D) of section 36(f)(4) of such
			 Code is amended by striking December 31, 2008, and before December 1,
			 2009 and inserting April 8, 2008, and before January 1,
			 2011.
			(d)Election To
			 treat purchase in prior yearSubsection (g) of such Code is
			 amended to read as follows:
				
					(g)Election To
				treat purchase in prior yearFor purposes of this section (other than
				subsections (c) and (f)(4)(D)), a taxpayer may elect to treat a purchase of a
				principal residence—
						(1)after December 31,
				2008, and before January 1, 2010, as made on December 31, 2008, and
						(2)after December 31, 2009, and before January
				1, 2011, as made on December 31, 2008, or December 31,
				2009.
						.
			(e)Conforming
			 amendments
				(1)Subsection (c) of
			 section 36 of such Code is amended by striking paragraph (1) and by
			 redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3),
			 and (4), respectively.
				(2)Section 36 of such
			 Code is amended by striking First-time homebuyer credit in the heading
			 and inserting Home purchase
			 credit.
				(3)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 36 and inserting the following
			 new item:
					
						Sec. 36. Home purchase
				credit..
					
				(4)Subparagraph (W)
			 of section 26(b)(2) of such Code is amended by striking homebuyer
			 credit and inserting home purchase credit.
				(f)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
